Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) filed 08/21/2018 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (Pub. No.: US20180053401– hereinafter, Martin)  in view of Lu et al. (Pub. No.: US 2013/0158840 – hereinafter, Lu).
Regarding to claim 1, Martin teaches a method for automated early anomaly detection in a continuous learning model comprising: training a continuous learning model with a training data set of different records and a known target class for each of the different records (Martin, [Par.0011], “In one aspect, disclosed herein are methods of creating a prediction model for generating at least one spatiotemporal emergency prediction, the methods comprising: a) obtaining, by an emergency prediction system (EPS), emergency data comprising emergency type, emergency location, and emergency time for a plurality of emergency communications; b) generating, by the emergency prediction system, at least one prediction model for making at least one spatiotemporal emergency prediction using the emergency data; and c) using, by the emergency prediction system, the at least one prediction model to generate a spatiotemporal emergency prediction corresponding to a defined emergency type, a defined geographic area, and a defined time period… In some embodiments,
 at least one prediction model is updated with new emergency data. In some embodiments, the at least one prediction model is trained using labeled call data, unlabeled call data, augmented call data, or any combination thereof. In some embodiments, the at least one prediction model is assessed for prediction accuracy. In further embodiments, prediction accuracy is determined by comparing at least one historical spatiotemporal emergency prediction to an actual number of emergency communications. In some embodiments, the at least one prediction model is re-created or re-trained. In some embodiments, the at least one prediction model is re-trained at least once a week.” Examiner’s note, the emergency prediction system training the prediction model by using the emergency data, the prediction model is re-trained to improve the prediction accuracy, therefore, the prediction is considered as the continuous learning model. The emergency data comprising the different data records such as  emergency type, emergency location, emergency time. );
deploying the continuous learning model in memory of a host server (Martin, [Par.0069], “In certain embodiments, disclosed herein are methods
for detecting an emergency anomaly, comprising: a) obtaining, by an emergency prediction system, emergency data for current emergency communications, said emergency data comprising emergency time and emergency location; b) providing, by the emergency prediction system, an emergency anomaly detection algorithm for monitoring the emergency communications to identify the emergency anomaly; and c) executing, by the emergency prediction system, the emergency anomaly detection algorithm to identify the emergency anomaly based on the emergency data, said emergency anomaly comprising a cluster of emergency communications..” Examiner’ note, the emergency prediction system executes the prediction algorithm (prediction model) to predict the labels of an incoming data stream (new data), which are being performed by emergency prediction server of the emergency prediction, wherein, the server will include the memory in order to store the data to be generated. For further clarification, see [Fig.9, [Par.0287-0290], “In some embodiments, the emergency prediction modules on the device 906 communicate with an emergency prediction server 985 in the EMS 930 where the analysis for emergency predictions are conducted. In other embodiments, the emergency predictions are generated on a prediction server 1485 (as depicted in FIG. 14A). In some embodiments, the emergency predictions are generated on the device 906. Databases 995 (e.g., Master DB, Batch Serving DB, Real- time serving DB) and other component of the emergency prediction system are housed in the EMS 930.”)
monitoring performance of the continuous learning model (Martin, [Par.0217], “In some embodiments, the predictions are assessed for accuracy such as a requirement to exceed an accuracy threshold 328 (not shown). In some embodiments, a prediction model is re-trained if the accuracy threshold is not met. In some embodiments, the matched ( and sometimes unmatched) data is augmented with additional information such as, for example, geographic, population density, weather, traffic, or other data 330.” Examiner’s note, the performance of the prediction model (continuous learning model) is being monitored or tracked to know when an accuracy of the predictions model is not meet a threshold and the model need to be re-trained.);
and prior to receiving a complete feedback data set for the continuous learning model computing a metric in the continuous learning model based upon unseen records in the continuous learning model that had not been present in the training data set (Martin, [Par.0116], “In some embodiments, a machine learning algorithm is applied to new or updated emergency data to be re-trained to generate a new prediction model. In some embodiments, a machine learning algorithm or model is re-trained periodically. In some embodiments, a machine learning algorithm or model is re-trained non-periodically. In some embodiments, a machine learning algorithm or model is re-trained at least once a day, a week, a month, or a year or more.” Examiner’s note, the prediction model is re-trained by using the new or updated emergency data (unseen record). However, the claim is not clearly defined what is computing metric, what is a completed feedback dataset, therefore, the calculation of the prediction accuracy is consider as the computing metric, the result of the prediction model is considered as the completed feedback dataset. As Martin further teaches the notification is sent to administrator based on the result of prediction accuracy, for example, the model needs to be re-trained when the prediction accuracy is not meet the prediction accuracy threshold, [Par.0211], “The validation process may be executed in batch either when emergency call data is added to the database or at a set time interval. FIG. 8 shows exemplary validation data. The shaded values indicate where the predicted and actual features were inconsistent. For rows 7 and 9, the call nature prediction may be incorrect. For row 3, a prediction has 74.7% probability that it was a high priority call. However, the actual call was not high priority. For rows 4, 5, and 7, the predicted response times are smaller than the actual response time by a threshold percentage (greater than 50% difference). In some embodiments, when validation is unsuccessful, retraining or recalculation of the model is carried out. In some embodiments, a threshold for the minimum prediction accuracy is set ( e.g., a percent of predictions that meet the accuracy criteria). In some embodiments, the threshold is at least 50%, 60%, 70%, 80%, 90%, 95%, 99%, or more, including increments therein. In some embodiments, when this threshold is not met, retraining of the models is triggered and/or a notification to the administrator of the system 300 is sent indicating a failure to meet the minimum prediction accuracy threshold.” .).
[…]
and displaying a recommendation in the host server to retrain the continuous learning model responsive to the determination of poor quality of the continuous learning model (Martin, [Par.0211], “In some embodiments, when this threshold is not met, retraining of the models is triggered and/or a notification to the administrator of the system 300 is sent indicating a failure to meet the minimum prediction accuracy threshold.” Examiner’s note, the notification is sent to administrator is the displaying by the display/UI interface 1463 of Fig.14A of the emergency prediction server 1485, [Par.0290], However, the claim does not clarify how the recommendation can be displayed in the host server, therefore, in order to display the notification (recommendation) in the host server, the host server need to be connected with the output devices such as the monitor/screen of the  laptop / smart phone/ IOT as described the Fig.9. For example, when the notification is sent to administrator, administrator can use the laptop/smart (946,913) to directly connect with the emergency prediction server 985 by using the communication link (948,924,942) to see the recommendation from the host server. The host server can not display a recommendation without connecting with the monitor/display screen. .
Martin discloses a determining poor quality of the continuous learning model for a metric computed. 
However, Martin does not clarify determining poor quality of the continuous learning model for a metric computed to exceed a threshold value
On the other hand, Lu teaches determining poor quality of the continuous learning model for a metric computed to exceed a threshold value (Lu, [Par.0082], “The model may be trained by determining a predicted system performance using the support vector machine; determining a modeling error by comparing the predicted system performance with actual system performance over a time period; and retraining the support vector machine if the modeling error is greater than a threshold value. Retraining the model may use a linear programming method to determine model parameters from collected system data, wherein the model of the nonlinear system is maintained in an optimized condition even if the nonlinear system changes”)
Martin and Lu are analogous in arts because they have the same filed of endeavor of retraining the learning model.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the retraining the machine learning model taught by Martin to include a determining poor quality of the continuous learning model for a metric computed to exceed a threshold value as taught by Lu. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of the machine learning model (Lu, [Par. 0080], “An example method of providing a model of a nonlinear system includes providing an SVR model having an asymmetric wavelet kernel, providing training data to the SVR model in series-parallel mode to determine model parameters using a linear programming, algorithm, and operating the model in parallel mode to improve dynamical performance of the model. The SVR model may be used to control a vehicle engine, the support vector machine providing a model of engine performance. Training data and optimized model parameters may be determined during an engine test process, and optimized model parameters may be determined in an engine model used by an electronic control unit for a similar engine.”).
Regarding claim 6 is being rejected for the same reason as the claim 1.
Additionally, Martin further teaches A data processing system configured for automated early anomaly detection in a continuous learning model, the system comprising: a host computing system comprising memory and at least one processor; fixed storage coupled to the host computing system; and, an automated early anomaly detection module comprising computer program instructions executing in the memory of the host computing system that upon execution are adapted to perform (Martin, [Par.0017], “In another aspect, disclosed herein are emergency prediction systems (EPS) comprising at least one processor, an operating system configured to perform executable instructions, a memory, and a computer program including instructions executable by the at least one processor to create an application comprising:”) :
Regarding claim 11 is being rejected for the same reason as the claim 1.
Additionally, Martin further teaches a computer program product for automated early anomaly detection in a continuous learning model, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a device to cause the device to perform a method comprising (Martin, Par.0019], “In another aspect, disclosed herein are non-transitory computer-readable storage media encoded with a computer program including instructions executable by at least one processor to create an emergency prediction application comprising:”):
Regarding claim 2, Martin teaches the method of claim I, wherein the metric is computed based upon a number of unseen records in the continuous learning model relative to a total number of records in the continuous learning model (Martin, [Par.0274- 0278], “In some embodiments, model updates are modified by adjusting a prediction accuracy threshold. As new data arrives in the system, in some embodiments, a process compares the results of previous predictions with the actual values. In some embodiments, when the difference is larger than a specific threshold, the model is updated. For example, a model has made predictions of emergency call density within a PSAP region for every hour of the day for a week. At the end of the week, the PSAP shares its emergency call records to be combined with the proprietary emergency call records, and a process compares the actual call density that has occurred that week to the predictions using a selected fitness measure. If the fit is not within a determined range, the model is re-created (e.g., re-calculated or retrained) using the most current data…” Examiner’s note, However, the claim does not define what is a metric, therefore, examiner interprets a prediction accuracy as the metric, wherein, the prediction accuracy is determined based on the comparation of a previous prediction with the actual values of current data (new data). The new data is considered as the number of unseen records, which are relative to a total number of records (previous learning result of a previous data) in the continuous learning model.). 
Regarding claim 7 is being rejected for the same reason as the claim 2.
Regarding claim 12 is being rejected for the same reason as the claim 2.
Regarding claim 3 Martin teaches the method of claim 2, wherein the metric is computed based upon a number of unique ones of the unseen records in the continuous learning model relative to the number of unseen records in the continuous learning model relative to the total number of records in the continuous learning model (Martin, [Par.0271-0274], “In some embodiments, the predictive models are updated to maintain desired predicting accuracy level and producing acceptable results. In some embodiments, when models are updated, new data that has become available since the last model update is added to the training or test set for the algorithm and/or the model parameters are recalculated
with the new data. In some embodiments, a parameter tuning process such as a grid search is used to select the best parameters… In some embodiments, model updates are modified by adjusting a prediction accuracy threshold. As new data arrives in the system, in some embodiments, a process compares the results of previous predictions with the actual values. In some embodiments, when the difference is larger than a specific threshold, the model is updated. For example, a model has made predictions of emergency call density within a PSAP region for every hour of the day for a week. At the end of the week, the PSAP shares its emergency call records to be combined with the proprietary emergency call records, and a process compares the actual call density that has occurred that week to the predictions using a selected fitness measure. If the fit is not within a determined range, the model is re-created (e.g., re-calculated or retrained) using the most current data.” Examiner’s note, the prediction accuracy(metric) is adjusted to modified the model updates based on the new data arrives every hour of the day for a week, therefore, the new data of every hour is considered as the unique one of the new data of the week, the new coming emergency data is considered as the total number of unseen record data. The model is updated based on the last training result of the pervious training data (total number of records). Therefore, the accuracy prediction is calculated to modify he model update, wherein, the model is updated based on the previous training result of previous data and actual result of the new data is coming for every hour of the day of a specific week.).
Regarding claim 8 is being rejected for the same reason as the claim 3.
Regarding claim 13 is being rejected for the same reason as the claim 3.
Regarding claim 4, Martin teaches the method of claim 3, wherein the metric is a combination of the number of unseen records in the continuous learning model relative to the total number of records in the continuous learning model (Martin, [Par.0274- 0278],   “In some embodiments, model updates are modified by adjusting a prediction accuracy threshold. As new data arrives in the system, in some embodiments, a process compares the results of previous predictions with the actual values. In some embodiments, when the difference is larger than a specific threshold, the model is updated. For example, a model has made predictions of emergency call density within a PSAP region for every hour of the day for a week. At the end of the week, the PSAP shares its emergency call records to be combined with the proprietary emergency call records, and a process compares the actual call density that has occurred that week to the predictions using a selected fitness measure. If the fit is not within a determined range, the model is re-created (e.g., re-calculated or retrained) using the most current data…” Examiner’s note, However, the claim does not define what is a metric, therefore, examiner interprets a prediction accuracy as the metric, wherein, the prediction accuracy is determined based on the comparation of a previous prediction with the actual values of current data (new data). The new data is considered as the number of unseen records, which are relative to a total number of records (previous learning result of a previous data) in the continuous learning model.).
and the number of unique ones of the unseen records in the continuous learning model relative to the number of unseen records in the continuous learning model. (Martin, [Par.0271-0274], “In some embodiments, the predictive models are updated to maintain desired predicting accuracy level and producing acceptable results. In some embodiments, when models are updated, new data that has become available since the last model update is added to the training or test set for the algorithm and/or the model parameters are recalculated with the new data. In some embodiments, a parameter tuning process such as a grid search is used to select the best parameters… In some embodiments, model updates are modified by adjusting a prediction accuracy threshold. As new data arrives in the system, in some embodiments, a process compares the results of previous predictions with the actual values. In some embodiments, when the difference is larger than a specific threshold, the model is updated. For example, a model has made predictions of emergency call density within a PSAP region for every hour of the day for a week. At the end of the week, the PSAP shares its emergency call records to be combined with the proprietary emergency call records, and a process compares the actual call density that has occurred that week to the predictions using a selected fitness measure. If the fit is not within a determined range, the model is re-created (e.g., re-calculated or retrained) using the most current data.” Examiner’s note, the prediction accuracy(metric) is adjusted to modified the model updates based on the new data arrives every hour of the day for a week, therefore, the new data of every hour is considered as the unique one of the new data of the week, the new coming emergency data is considered as the total number of unseen record data. Therefore, the accuracy prediction is calculated to modify he model update, wherein, the model is updated based on the previous training result of previous data and actual result of the new data is coming for every hour of the day of a specific week.).
Regarding claim 9 is being rejected for the same reason as the claim 4.
Regarding claim 14 is being rejected for the same reason as the claim 4.
Claims 5, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (Pub. No.: US20180053401– hereinafter, Martin) in view of Lu et al. (Pub. No.: US 2013/0158840 – hereinafter, Lu) and further in view of Chou et al. (Pub. No.: US20060155540, hereinafter, Chou)
Regarding claim 5, Martin teaches the method of claim 4, wherein each of the number of unseen records in the continuous learning model relative to the total number of records in the continuous learning model (Martin, [Par.0274, “In some embodiments, model updates are modified by adjusting a prediction accuracy threshold. As new data arrives in the system, in some embodiments, a process compares the results of previous predictions with the actual values. In some embodiments, when the difference is larger than a specific threshold, the model is updated. For example, a model has made predictions of emergency call density within a PSAP region for every hour of the day for a week. At the end of the week, the PSAP shares its emergency call records to be combined with the proprietary emergency call records, and a process compares the actual call density that has occurred that week to the predictions using a selected fitness measure. If the fit is not within a determined range, the model is re-created (e.g., re-calculated or retrained) using the most current data.” Examiner’s note, the accuracy prediction is calculated to modify he model update, wherein, the model is updated based on the previous training result of previous data and actual result of the new data is coming for every hour of the day of a specific week. Therefore, the new data of every one is considered as each of number of unseen records, that is relative to the total number of records (pervious result of the previous training data)).
and the number of unique ones of the unseen records in the continuous learning model relative to the number of unseen records in the continuous learning model are weighted within the combination (Martin, [Par.0271-0274], “In some embodiments, the predictive models are updated to maintain desired predicting accuracy level and producing acceptable results. In some embodiments, when models are updated, new data that has become available since the last model update is added to the training or test set for the algorithm and/or the model parameters are recalculated with the new data. In some embodiments, a parameter tuning process such as a grid search is used to select the best parameters… In some embodiments, model updates are modified by adjusting a prediction accuracy threshold. As new data arrives in the system, in some embodiments, a process compares the results of previous predictions with the actual values. In some embodiments, when the difference is larger than a specific threshold, the model is updated. For example, a model has made predictions of emergency call density within a PSAP region for every hour of the day for a week. At the end of the week, the PSAP shares its emergency call records to be combined with the proprietary emergency call records, and a process compares the actual call density that has occurred that week to the predictions using a selected fitness measure. If the fit is not within a determined range, the model is re-created (e.g., re-calculated or retrained) using the most current data.” Examiner’s note, the prediction accuracy(metric) is adjusted to modified the model updates based on the new data arrives every hour of the day for a week, therefore, the new data of every hour is considered as the unique one of the new data of the week, the new coming emergency data is considered as the total number of unseen record data.).
However, Martin and Lu do not teach in the continuous learning model are weighted within the combination 
On the other hand, Chou teaches the continuous learning model are weighted within the combination (Chou, [claim 1], “combining the retrain data with the new document to define a new training model, and combining the test data with the new document to define new test data; (D) obtaining a correlation between the old model and the new test data and a correlation between the new training model and the new test data to obtain a two dimensional model; and (E) using the correlation between the old model and the new test data as a weight for the old model, and using the correlation between the new training model and the new test data as a weight for the new training model, and adding the weighted old model and the weighted new training model to obtain a new model representing new learning results.” Examiner’s note, at the step (E), obtaining a new training model or the model is updated based on adding (combination) of the weights of the old model and new model.).  
Martin, Lu and Chou are analogous in arts because they have the same filed of endeavor of retraining the learning model.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified the retraining the machine learning model taught by Martin and further in view of Lu and chow by having the continuous learning model are weighted within the combination. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance of the machine learning model by eliminating the previous error (Chou, [Par.0025], “While the user is not waiting, the system can fine-tune itself so as to eliminate obvious learning errors. The fine-tuning includes the following steps: (1) classifying or filtering all the data in the database with reference to the newly generated new model H (t+l), and arranging the data according to the degrees of correlation between the data and the new model H(t+ 1 ); (2) selecting the first N entries of data with highest degrees of correlation; (3) obtaining a mean value of the N entries of data,”).
Regarding claim 10 is being rejected for the same reason as the claim 5.
Regarding claim 15 is being rejected for the same reason as the claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Jordaney et al. (NPL: Transcend: Detecting Concept Drift in Malware Classification Models) teaches retraining of machine learning model based on the measurement of the threshold, which is not meet a predetermined accuracy prediction. 
	IGNATYEV et al. (Pub. No.: US 2017 /0236060-hereinafter, IGNATYEV) teaches the system to retrain the new data set when the accuracy is not meet. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 2128     

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128